By the Court.—Freedman, J.
The action was brought to recover damages for personal injuries sustained by the plaintiff, in attempting to get on board of one of the cars of the defendant. Upon the testimony of the plaintiff the case was one for the jury, and the trial judge properly refused to dismiss the complaint or to direct a verdict. There is no exception to the charge, or to any refusal to charge otherwise. None of the exceptions taken to the admission or exclusion of evidence is, under all the circumstances, of sufficient importance to call for reversal, and upon the whole case no valid reason appears for disturbing the verdict.
The judgment and order should be affirmed with costs.
Sedgwick, Ch. J., concurred.